PER CURIAM.
This cause was heard on the transcript of the record, briefs and arguments of counsel; and it appearing to the court that there was no reversible error in the order of the District Court entered August 1, 1945, approving and affirming the report and order of the Special Master filed February 23, 1945, denying and dismissing the reclamation petition of appellant filed October 9, 1944, it is therefore ordered and adjudged that the order appealed from be and the same is in all things affirmed.